Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed February 16, 2022 in reply to the First Office Action on the Merits mailed November 24, 2021. Claims 1, 2, 7, 8, and 10 have been amended; and no claims have been canceled or newly added. Claims 6 and 14 have been withdrawn. Claims 1-5 and 7-13 are under examination. 
Withdrawal of Prior Claim Objections
Claims 1, 2, 8, and 10 have been satisfactorily amended. Therefore, the objections to these claims presented in the First Office Action on the Merits mailed November 24, 2021 is hereby withdrawn.
Withdrawal of Prior Double Patenting Objection
Claim 7 has been satisfactorily amended so as not to be a substantial duplicate of claim 3. Therefore, the Double Patenting Objection of claim 7, presented in the First Office Action on the Merits mailed November 24, 2021 is hereby withdrawn. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(b)
In the telephonic interview of February 9, 2022, Applicant explained that the term “hydrocarbonated oil”, as defined in the specification at page 14, and the terms “hydrocarbon-based oil” and “hydrocarbon oil” are equivalent terms that can be used interchangeably and have one common definition. Further, Applicant confirmed that the term “hydrocarbonated oil” includes within the scope of its purview a pure hydrocarbon oil. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maes et al. (U.S. Patent Application Pub. No. 2009/0035236), in view of Tanguy et al. (U.S. Patent Application Pub. No. 2008/0249194) and Melzer et al. (Eur J Pharm and Biopharm. 2003; 56: 23-27).
Applicant Claims
Applicant’s elected subject matter is directed to an oil-in-water Pickering emulsion comprising i) 1-30 wt% of a dispersed fatty (i.e. oil) phase, e.g. silicone oil, e.g. diphenylsiloxyphenyltrimethicone; ii) 55-99.9 wt% of a continuous aqueous phase comprising 0.5-15 wt% of at least one C1-C4 alcohol , e.g. ethanol; iii) 0.001-5 wt% of hydrophobic particles, e.g. ethylcellulose; iv) 0.0001-5 wt% polysaccharide, e.g. xanthan gum; and v) fragrance; wherein the dispersed fatty phase is in the form of “visible oil droplets” (i.e. with a median particle size of 0.1-10 mm).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Maes et al. disclose an emulsion composition that can be in the form of an oil-in-water emulsion comprising i) 7-65 wt% of a dispersed silicone oil phase comprising non-ii) up to 99 wt% of a continuous aqueous phase that can comprise at least one C1-C4 alcohol, e.g. 0.1-15 wt% butylene glycol and 0.5 wt% ethanol; iii) ethylcellulose; iv) 0.5-15 wt% xanthan gum; and v) fragrance (abstract; paragraphs 0011, 0351, 0376, 0377, 0380, 0382, 0388, 0407, 0431, 0433, 0435, 0465, 0467; Examples).
Tanguy et al. disclose a stable oil-in-water Pickering emulsion comprising e.g. 1-30% of a dispersed “heavy” (i.e. high viscosity) silicone oil phase in the form of spherical droplets; a continuous aqueous phase; and very fine particles, i.e. a powder, that cover the surface of the heavy oil droplets; wherein the heavy oil droplets have a particle size of e.g. about 1 mm (i.e. a “visible oil droplet”); and wherein the hydrophobic particles are adsorbed onto the interface between the fatty phase and the aqueous phase, have a particle size of e.g. 5 µm, and have a specific surface per unit weight of 2-2000 m2/g (abstract; paragraphs 0002, 0009, 0010, 0014-0018, 0026, 0027, 0031, 0033, 0034).
Melzer et al. disclose that about 0.2-2 wt% ethylcellulose, in the form of colloidal particles, can stabilize a Pickering emulsion, including an oil-in-water emulsion, by being adsorbed onto the interface between the fatty phase and the aqueous phase and effectively serving as an emulsifying agent, and that the use of ethylcellulose for such purposes would be preferable to classical emulsifiers since classical emulsifiers have poor physiological tolerance while ethylcellulose is well tolerated and generally accepted for topical use by health authorities. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
et al. do not explicitly disclose that the dispersed silicone oil phase is in the form of “visible oil droplets” (i.e. with a median particle size of 0.1-10 mm); and that the emulsion is stabilized by ethylcellulose particles adsorbed onto the interface between the fatty phase and the aqueous phase. These deficiencies are cured by the teachings of Tanguy et al. and Melzer et al.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time of the present application was filed to combine the respective teachings of Maes et al., Tanguy et al., and Melzer et al., outlined supra, to devise Applicant’s presently claimed oil-in-water emulsion. 
Maes et al. disclose e.g. an oil-in-water emulsion comprising a dispersed silicone oil phase comprising e.g. “KSG-18” (i.e. diphenylsiloxy phenyl trimethicone); a continuous aqueous phase that can comprise at least one C1-C4 alcohol, e.g. ethanol; ethylcellulose; xanthan gum; and fragrance. Surfactants are well known in the art to significantly increase the manufacturing costs of emulsions (see Tanguy et al., paragraph 0010), and to be poorly tolerated (see Melzer et al.). Since Tanguy et al. disclose that an oil-in-water Pickering emulsion comprising e.g. 1-30% of a dispersed silicone oil phase can be stabilized by fine particles without the use of a surfactant by manufacturing the emulsion so that the silicone oil phase droplets have a particle size of about 1 mm and are covered with a very fine powder particles having a particle size of e.g. 5 µm and a specific surface per unit weight of 2-2000 m2/g; and since Melzer et al. disclose that about 0.2-2 wt% ethylcellulose, in the form of colloidal particles, can et al. oil-in-water emulsion containing a silicone oil phase as a Pickering emulsion, wherein the silicone oil droplets have a particle size of e.g. about 1 mm and are covered by fine ethylcellulose particles thus adsorbed onto the interface between the fatty phase and the aqueous phase, with the reasonable expectation that the resulting emulsion will be stable without the need to include surfactants, and thus would be well tolerated when topically applied.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed February 16, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that “Melzer describes the study of ethylcellulose as a possible w/o emulsifier, not an o/w emulsifier”, that “the conclusion drawn by Melzer points to an unexpected phase inversion phenomenon” and “given the unexpected phase inversion between oil-in-water and water-in-oil emulsions demonstrated by Melzer with the use of the ethyl cellulose as an emulsifier…one of skill in the art…would not be motivated to employ ethyl cellulose particles as a basis to form a stable oil-in-water Pickering emulsion”, that “Melzer describes that the cause of the emulsion phase change is due to solubility change in the lipid where with increasing temperature the ethylcellulose becomes more soluble in the lipid” and since “a silicone oil is not a lipid…the description of Melzer is not necessarily applicable to the system of Maes and/or Tanguy”, and that “Melzer further describes the ability of the ethyl cellulose to migrate within a two phase system” and “clearly, one of ordinary skill in the art would interpret that such migration would be affected by storage temperature and that an adverse effect on emulsion stability would result with storage of an emulsion”. 
The Examiner, however, would like to point out the following:
1. In stark contrast to Applicant’s assertion, Melzer is not limited to w/o emulsions with a hydrocarbon-based oil phase. On the contrary, Melzer expressly teaches that ethylcellulose particles can stabilize both an oil-in-water and a water-in-oil emulsion, and the type formed depends on the temperature. Specifically, Melzer illustrates that stable oil-in-water Pickering emulsions can be made with ethylcellulose particles as the emulsion stabilizer at a temperature below 30 C for the systems being exemplified. The title of Melzer is “Ethylcellulose: a new type of emulsion stabilizer”. Clearly, then, one of stable. 
2. In stark contrast to Applicant’s assertion, there is nothing unexpected at all about the emulsion phase inversion phenomenon. This phenomenon has long been well known and well understood in the art. Indeed, one of ordinary skill in the art would know that phase inversion is the process of interconversion between e.g. oil-in-water and water-in-oil emulsions, and can be induced by shifting the emulsifier affinity from one phase to the other (e.g. from the oil phase to the water phase). As Melzer explains, the type of stable emulsion formed depends on the wettability of the solid (see page 26), and the relative affinity of ethylcellulose for the oil phase and water phase is temperature dependent. Hence, one of ordinary skill in the art would understand that at the appropriate temperature, a stable oil-in-water Pickering emulsion will be formed with the ethylcellulose particles, regardless of whether the oil phase is hydrocarbon based or silicone based. While this is a general phenomenon, the actual phase inversion temperature (PIT) depends on several factors, including e.g. the concentration of the emulsifier, the nature of the oil phase, and the hydrophilic-hydrophobic balance (HLB). The higher the PIT, the more stable the oil-in-water emulsion will be at ambient temperature.
3. Finally, Applicant would seem to make an argument, and then contradict their own argument. For example, Applicant first argues that one of ordinary skill in the art would purportedly be “unmotivated” to employ ethylcellulose to stabilize a Pickering emulsion because of the phase inversion phenomenon, but then counters this by saying “the cause of the emulsion phase change is due to solubility change in the lipid where supra (i.e. paragraph 2) one of ordinary skill in the art would understand that the PIT for an oil-in-water emulsion stabilized by ethylcellulose may be significantly higher if the oil phase is silicone-based than if the oil phase is hydrocarbon-based as exemplified by Melzer, and thus the silicone-based oil-in-water emulsion could be exceptionally stable at ambient temperature. Further, Applicant argues that “Melzer describes the ability of the ethyl cellulose to migrate within a two-phase system and that an adverse effect on emulsion stability would result if the emulsion is not stored at the proper temperature” but then counters this by saying that “clearly, one of ordinary skill in the art would understand this phenomenon, i.e. that such migration can be affected by storage temperature”. In other words, one of ordinary skill in the art would know about the nature of the phase inversion phenomenon and its impact on stability, and thus without any question whatsoever would obviously know to store the emulsion at a suitable temperature to avoid any problem. Clearly, one of ordinary skill in the art, in following the teachings of the cited prior art, and knowing full well about the phase inversion phenomenon, would be able to arrive at the claimed composition. This is not a patentable advance, but merely the work of the ordinary mechanic in the art. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 




/DAVID BROWE/Primary Examiner, Art Unit 1617